Citation Nr: 0914354	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma 
to include secondary to Agent Orange.  

2.  Entitlement to service connection for skin tag, right 
foot to include secondary to Agent Orange.  

3.  Entitlement to service connection for growths on the both 
legs to include secondary to Agent Orange.  

4.  Entitlement to service connection for claimed seizure 
disorder.  

5.  Entitlement to service connection for claimed 
cardiovascular disorder.  

6.  Entitlement to service connection for claimed sciatica.  

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

In a statement received in July 2008, the Veteran claimed 
service connection for several disabilities.  It appears that 
most of his claims have been addressed by the RO.  However, 
an apparent claim of service connection for carpal tunnel 
syndrome (CTS) is referred to the RO for appropriate 
consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran was initially scheduled for hearing in January 
2009; however, the hearing did not take place.  

Subsequently, in April 2009, the Veteran's motion for a 
hearing was granted by a Veterans Law Judge.  The Veteran 
requested that the videoconference hearing be conducted 
through the VA Medical Center, rather than the RO because his 
health problems prevented him from traveling any great 
distance.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate steps 
to schedule the Veteran for a 
videoconference hearing with a Veteran 
Law Judge in which he would testify from 
the VA Medical Center in Wilkes-Barre, 
Pa.  All indicated development should be 
taken in connection with this request.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


